Citation Nr: 1539508	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-06 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability evaluation in excess of 10 percent for residuals of a groin muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1990 to March 1991, and on active duty from June 2006 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.

In December 2008, the Veteran testified before a Decision Review Officer (DRO) at the Indianapolis RO.  A transcript of the hearing has been associated with the record. 

This case was previously before the Board in October 2011 and August 2013.  In the August 2013 decision, the Board remanded the claim for a rating in excess of 10 percent for residuals of groin muscle strain and denied entitlement to service connection for hypertension.  The Veteran appealed that portion of the August 2013 Board decision that denied entitlement to service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In December 2014, the Court granted a Joint Motion for Remand (Joint Motion), and the part of the Board's decision that denied entitlement to service connection for hypertension was remanded for readjudication. 

In July 2013, April 2014, and October 2014, the Board remanded the case for further development.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for rhinitis, sinusitis, tinnitus, glaucoma, varicose veins, hemorrhoids, bilateral shoulder disability, bilateral hip disability, bilateral knee disability, lumbar degenerative disc disease, headaches, carpal tunnel syndrome, neuropathy of the hands, acne, tibial tuberosity of the right leg, depression, anxiety, bilateral tubal ligation, sexual harassment, uterine myomectomy, right wrist cellulitis, xerosis, a bilateral gluteal disability, and posttraumatic stress disorder (PTSD) related to sexual trauma and increased ratings for thoracic degenerative disc disease, and shin splints have been raised by the record in a May 2015 VA Form 21-526 EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The claims were most recently remanded by the Board in April 2015.  Pursuant to the Board's remand, the Veteran was afforded VA examinations in July 2015.  However, subsequent to the July 2015 VA examinations, the Veteran has made additional contentions regarding her claimed disabilities.  

Specifically, the Veteran claims that her hypertension has been aggravated by her most recent period of service ending in June 2015 as evidence by a new finding of glaucoma.  Treatment records dated in May 2015 reflect a notation of borderline glaucoma ocular hypertension in both eyes.  According to the May 2015 VA Form 21-526 EZ, The Veteran indicated that she has an additional period of qualifying service from August 2014 through June 2015.  According to an August 2015 statement, the Veteran also indicated additional periods of active duty to include September 1990, August 1993, March 1998, October 1998, August 1999, August 2000, August 2003, June 2006, and September 2011.  In light of the Veteran's contentions of additional unverified periods of qualifying active service, the Board finds that further efforts are needed to confirm her dates of active duty, active duty training, and inactive duty training.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995). 

Accordingly, the Board finds that, on remand, the Veteran's complete personnel file and any outstanding service treatment records for her periods of service should be obtained.  In light of the Veteran's additional contentions, the Board finds that an addendum opinion regarding her claimed hypertension is also warranted.

In addition, VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability and the veteran is competent to provide an opinion that his disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

The Veteran is service connected for residuals of groin muscle strain.  The July 2015 VA examination report reflects that the Veteran's muscle injury does not affect muscle substance or function.  Although it was noted that she has consistent weakness, lowered threshold of fatigue, and fatigue pain; strength was noted to be 5 out of 5 in hip flexion.  According to the August 2015 brief, the Veteran maintains that her condition has not been adequately assessed in the VA has not acknowledged as she has reported that her condition presents with flare-ups that are productive of decreased hip flexion causing locking and stiffening.  Based on the forgoing, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's groin muscle strain disability, including the impact of any flare-ups or pain. 

The Board requests that outstanding records of ongoing VA treatment be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the United States Army Personnel Center, or any other appropriate service department office, and request verification of the specific dates of the Veteran's qualifying active service, to include all periods of active and inactive duty training in the Army National Guard and Reserves, from March 1991 to June 2006, and from November 2006 to June 2015.  A copy of the Veteran's entire personnel file and outstanding service treatment records should also be requested and obtained.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), should be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, the Veteran should also be provided with appropriate notice under 38 C.F.R. § 3.159(c), and given an opportunity to respond.

2.  Obtain all outstanding VA medical records and associate them with the record.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, unless it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  After the above development has been completed, forward the entire record to the July 2015 VA examiner or another qualified VA physician to render an opinion as to the etiology of any current hypertension.  Following a complete review of the record, the examiner is requested to render the following opinions: Is it at least as likely as not that the Veteran's hypertension was aggravated (a permanent worsening of the underlying condition, as opposed to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability) beyond the course of its natural progression during service?  The examiner should address the VA treatment records showing the first diagnosis of hypertension in 2002.  In addition, the examiner should discuss the Veteran's recent diagnosis of glaucoma and statements regarding aggravation, including the contention that hypertension was aggravated by the 2006 deployment when she began taking Micardis and her more recent statements that her hypertension was aggravated by her stress; lack of proper eating habits, proper rest, sleep, and physical activity; and working 14 hour days for seven days a week during deployment.  Any and all opinions must be accompanied by a complete rationale.

4.  Then arrange for the Veteran to be afforded a muscle examination with a qualified physician to ascertain the severity of her residuals of groin muscle strain. 

The entire claims file should be provided to and reviewed by the examiner in connection with the examination.  A review of this evidence should be noted by the examiner in the examination report or in an addendum. 

The examiner is to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her residuals of groin muscle strain.  The examiner is requested to specifically describe the nature and severity of any flare-ups of the disability, including the decreased hip flexion causing locking and stiffening that the Veteran has reported. 

The examiner should then provide an opinion as to whether the residuals of groin muscle strain is best characterized as slight, moderate, moderate severe, or severe.  If there is a noticeable change in the severity of her adverse symptomatology between 2007 and the current day, the examiner should further attempt to identify the date on which this change occurred.  A complete rationale must be provided for any opinion offered. 

5.  The AOJ should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.

6. After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


